17-2596
     Singh v. Barr
                                                                                   BIA
                                                                           A200 905 739

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of April, two thousand nineteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   DALJIT SINGH,
14            Petitioner,
15
16                   v.                                          17-2596
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Usman B. Ahmad, Long Island City,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Bernard A.
28                                    Joseph, Senior Litigation Counsel;
29                                    Elizabeth K. Fitzgerald-Sambou,
30                                    Trial Attorney, Office of
31                                    Immigration Litigation, United
32                                    States Department of Justice,
33                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Daljit Singh, a native and citizen of India,

6    seeks review of a July 25, 2017, decision of the BIA, denying

7    his motion to reopen.     In re Daljit Singh, No. A200 905 739

8    (B.I.A. July 25, 2017).     We assume the parties’ familiarity

9    with the underlying facts and procedural history in this case.

10       The applicable standards of review are well established.

11   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

12   2008).   “A motion to reopen proceedings shall not be granted

13   unless it appears to the Board that evidence sought to be

14   offered is material . . . .”       8 C.F.R. § 1003.2(c)(1); see

15   also 8 U.S.C. § 1229a(c)(7)(B).      The BIA did not abuse its

16   discretion in denying Singh’s motion to reopen because his

17   evidence failed to rebut the agency’s underlying adverse

18   credibility determination.     See Kaur v. BIA, 413 F.3d 232,

19   234 (2d Cir. 2005) (finding no abuse of discretion in the

20   BIA’s denial of a motion to reopen when it “clearly explained

21   that the evidence submitted by petitioner in support of [the]

22   motion was not ‘material’ because it did not rebut the adverse
                                    2
1    credibility finding that provided the basis for the IJ’s

2    denial of petitioner’s underlying asylum application.”).

3          In his underlying proceedings, Singh claimed that members

4    of the Akali Dal Badal political party had attacked him and

5    would attack him in the future on account of his membership

6    in the Akali Dal Mann party.           He raised the same claim in his

7    motion to reopen, and submitted affidavits asserting that

8    Badal Party members had recently attacked his brother and

9    friend when they refused to reveal Singh’s whereabouts.                 The

10   BIA did not abuse its discretion in declining to credit these

11   affidavits     given      the   underlying          adverse     credibility

12   determination and given that they were prepared by friends

13   and family members in India.           See Qin Wen Zheng v. Gonzales,

14   500 F.3d 143, 146-49 (2d Cir. 2007); see also Y.C. v. Holder,

15   741 F.3d 324,   334   (2d   Cir.       2013).    Further,    the   newly

16   submitted    evidence     did   not    overcome     Singh’s     problematic

17   demeanor or his prior inconsistent evidence.

18         The BIA also did not abuse its discretion in failing to

19   explicitly discuss Singh’s country conditions evidence.                  See

20   Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006) (“[W]e

21   reject any implication . . . that where the BIA has given

22   reasoned consideration to the petition, and made adequate
                                            3
1    findings, it must expressly parse or refute on the record

2    each individual argument or piece of evidence offered by the

3    petitioner.” (internal quotation marks omitted)); see also

4    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17

5    (2d Cir. 2006) (“[W]e presume that an IJ has taken into

6    account all of the evidence before him, unless the record

7    compellingly suggests otherwise.”).   Singh has not cited any

8    specific evidence that the BIA ignored, directed the Court’s

9    attention to any specific evidence that is relevant, or

10   explained how his generalized country conditions evidence

11   overcomes the underlying adverse credibility findings.

12       Given that Singh’s underlying claim was based on the same

13   factual predicate as the claim raised in his motion to reopen,

14   his failure to rebut the adverse credibility determination

15   was fatal to his motion to reopen to apply for asylum,

16   withholding of removal, and CAT relief.    See Kaur, 413 F.3d
17   at 234; see also Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

18   Cir. 2006).

19       For the foregoing reasons, the petition for review is

20   DENIED.

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe
23                               Clerk of Court
                                   4